Citation Nr: 1016212	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
aqueductal stenosis, also claimed as hydrocephalus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service-connected right 
knee and right ankle disabilities.

5.  Entitlement to service connection for a right hip 
disorder, to include as secondary to service-connected right 
knee and right ankle disabilities.

6.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected right 
knee and right ankle disabilities.

7.  Entitlement to service connection for hydrocephalus.

8.  Entitlement to service connection for syndrome of 
inappropriate antidiuretic hormone (SIADH).

9.  Entitlement to service connection for osteomalacia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to 
December 1994, which included service in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

As an initial matter, the Board notes that the Veteran 
submitted a notice of disagreement with a November 2008 
rating decision that denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  As a result, a July 2009 statement 
of the case was prepared and sent to the Veteran.  However, 
despite the fact that the Veteran indicated in November 2009 
report of contact that he had submitted his VA Form 9 
"shortly after receiving the [statement of the case]," it 
does not appear that any such VA Form 9 has been associated 
with the claims file.  

Accordingly, the issue of the timeliness of the Veteran's 
formal appeal regarding TDIU has been raised by the record 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue, and the matter is referred to 
the AOJ for appropriate action.  

Additionally, the Board notes that the current appeal 
regarding the Veteran's claim for hydrocephalus arises from a 
July 2008 rating decision in which the RO denied service 
connection for hydrocephalus on the merits.  However, as the 
Veteran had been previously denied service connection for 
hydrocephalus in a prior final rating decision, regardless of 
the RO's actions, the Board must still initially determine 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).  Thus, to put this case in correct procedural 
posture, the issues on appeal have been recharacterized as 
shown above.

The issues of entitlement to service connection for 
hydrocephulas, SIADH, and osteomalacia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 2003 decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
hydrocephalus. 
 
2.  The evidence added to the record since December 2003, 
when viewed by itself or in the context of the entire record, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for hydrocephalus. 

3.  In an August 2004 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for a 
left ankle disorder and of entitlement to service connection 
for a right hip disorder.  Although the Veteran filed a 
notice of disagreement with that decision, he failed to 
perfect his appeal.

4.  The evidence added to the record since August 2004, when 
viewed by itself or in the context of the entire record, 
relates to an unestablished fact that is necessary to 
substantiate the claims of entitlement to service connection 
for a left ankle disorder and of entitlement to service 
connection for a right hip disorder.

5.  The Veteran does not currently have a disability related 
to the left ankle.

6.  Resolving all doubt in the Veteran's favor, his right hip 
degenerative joint disease is causally related to service.

7.  The Veteran does not currently have a disability related 
to the left hip.




CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied the claim 
of entitlement to service connection for hydrocephalus is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the December 2003 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
hydrocephalus have been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.156, 3.159 (2009).

3.  The August 2004 rating decision that denied the claim of 
entitlement to service connection for a left ankle disorder 
is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the August 2004 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
left ankle disorder have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

5.  The August 2004 rating decision that denied the claim of 
entitlement to service connection for a right hip disorder is 
final.  38 U.S.C.A. § 7105 (West 2002).

6.  The evidence received subsequent to the August 2004 
rating decision is new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
right hip disorder have been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

7.  The criteria for entitlement to service connection for a 
left ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

8.  The criteria for entitlement to service connection for a 
right hip disorder have been met.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

9.  The criteria for entitlement to service connection for a 
left hip disorder have not been met.  38 U.S.C.A. §§ 1131, 
5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In addition, the notice requirements of the 
VCAA apply to all five elements of a service-connection 
claim, including: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With regard to the issues of whether new and material 
evidence had been submitted to reopen the Veteran's claims 
for service connection for hydrocephalus, a left ankle 
disorder, and a right hip disorder, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 
20 Vet. App. 1 (2006).  However, in this case, each of the 
claims is being reopened.  Thus, as the Veteran's claims to 
reopen have been granted, any further discussion of whether 
the requirements of Kent have been fulfilled is unnecessary.  

With regard to the Veteran's claims for entitlement to 
service connection for a left ankle disorder, right hip 
disorder, and left hip disorder, the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in February 
2007 and April 2008 that fully addressed all notice elements 
and was sent prior to the initial RO decisions in these 
matters.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  With respect to 
the Dingess requirements, in April 2008, the RO also provided 
the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well 
as notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
the issues on appeal.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content. 

As to VA's duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records 
pertinent to the appeal, and the Veteran submitted statements 
and private medical evidence on his behalf.  Additionally, he 
was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Acting Veterans Law 
Judge in November 2009.  Further, specific VA medical 
examinations relevant to the issues on appeal were obtained 
in February 2008 and October 2008.  Moreover, the Board finds 
that these examinations were adequate for evaluation 
purposes; the VA examiners interviewed the Veteran and 
conducted a physical examination, and there is otherwise no 
indication that the Veteran's past history or any relevant 
fact was misstated.  

Of significance, the Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Therefore, the Board 
finds that the available records and medical evidence have 
been obtained in order to make adequate determinations 
regarding these issues. 

Accordingly, the Board finds that no useful purpose would be 
served in remanding these matters for further development and 
that such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the Veteran.  The Court has held that such remands are to 
be avoided. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
For these reasons, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

New and Material Evidence

With regard to the Veteran's claims for service connection 
for hydrocephalus, a left ankle disorder, and a right hip 
disorder, the Board notes that these issues were previously 
adjudicated and denied by the RO.  Specifically, in a 
December 2003 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for hydrocephalus.  
This decision was not appealed, and it became final. 
38 U.S.C.A. § 7105.  Additionally, in an August 2004 rating 
decision, the RO denied the Veteran's claims of entitlement 
to service connection for a left ankle disorder and of 
entitlement to service connection for a right hip disorder.  
Importantly, although the Veteran filed a notice of 
disagreement with that decision, he did not submit a formal 
appeal and thus failed to perfect his appeal after the 
statement of the case had been issued.  As such, the RO's 
decision in these matters also became final.  Id.  

In July 2003, the Veteran again claimed entitlement to 
service connection for a left ankle disorder and a right hip 
disorder, and, in June 2007, entitlement to service 
connection for hydrocephalus.  Based on the procedural 
history outlined above, the issues for consideration are 
therefore whether new and material evidence has been received 
to reopen each of these three service-connection claims.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  Under the relevant regulation, "new" 
evidence is defined as evidence not previously submitted to 
agency decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).  Because 
the Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claim, regardless of the 
RO's determination on the question of reopening, the Board 
will first determine whether new and material evidence has 
been received and, if so, consider entitlement to service 
connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

With regard to the Veteran's claim for entitlement to service 
connection for hydrocephalus, the evidence of record at the 
time of the last final rating decision in December 2003 
consisted of service treatment records and VA outpatient 
treatment reports reflecting hydrocephalus, diagnosed as 
aqueductal stenosis, and a November 2003 VA examination 
reflecting a diagnosis of congenital aqueductal stenosis.  
With regard to the Veteran's claims for entitlement to 
service connection for a left ankle disorder and a right hip 
disorder, the record at the time of the last final August 
2004 rating decision also included additional VA outpatient 
treatment records, which noted complaints of joint pain, and 
statements from the Veteran asserting that he injured his 
right hip ad left ankle in service.  

For each of these claims, the evidence added to the record 
since the last final rating decisions included additional 
statements by the Veteran purporting to establish a causal 
connection between his claimed disorders and service, 
additional VA outpatient treatment records, private treatment 
records, private medical opinions, and VA examinations of the 
joints.  Of the new evidence provided since the last final 
rating decisions, the additional treatment records, private 
medical evidence, and VA joint examinations had not 
previously been submitted to agency decisionmakers and are 
not cumulative or redundant of other evidence of record.  As 
such, that evidence is new under 38 C.F.R. § 3.156(a).  

Moreover, the private medical opinions that have been 
associated with the claims file suggest a causal relationship 
between the Veteran's claimed disorders and service, which 
was not shown at the time of the last final denial.  In this 
regard, the Veteran submitted a December 2007 private opinion 
indicating that in-service injuries resulted in his current 
complaints of right hip and left ankle pain and a March 2009 
private opinion indicating that exposure to toxic metals in 
service likely caused the Veteran's hydrocephalus.  As this 
evidence relates to an unestablished fact, i.e. that of a 
medical nexus, which is necessary to substantiate each of the 
claims, it is found to be material.  

Accordingly, as the evidence is both new and material, the 
claims for service connection for hydrocephalus, a left ankle 
disorder, and a right hip disorder are hereby reopened.  To 
this extent, his appeal is granted.  

The Board also notes that, as the RO adjudicated the merits 
of the service-connection claims prior to the certification 
of the appeal, appellate review of these issues on the merits 
may proceed at this time without prejudice to the Veteran.

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131 (West 2002).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).
	
	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.    
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
For the Veteran's claim of entitlement to service connection 
for a left hip disorder, which was received after October 10, 
2006, the new regulations will apply.  However, as he 
originally filed his claims for entitlement to service 
connection for a left ankle disorder and a right hip disorder 
in July 2003, the amendment is not applicable to those 
issues.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  Left Ankle Disorder and Left Hip Disorder

	In addition to the regulations governing service connection 
discussed above, the law provides that service connection may 
only be granted for a current disability; when a claimed 
condition is not shown, there may be no grant of service 
connection.  See 38 U.S.C.A. § 1110 (2002); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  
"In the absence of proof of a present disability there can 
be no valid claim."  See Brammer v. Derwinski, 
	3 Vet. App. 223, 225 (1992).  
	
In this case, the Veteran contends that he is entitled to 
service connection for a left ankle and left hip disorder.  
In support of his claims, he submitted statements and sworn 
testimony asserting that he injured his left ankle and left 
hip in service and that his disorders have also been 
aggravated by his service-connected disabilities.  However, 
having carefully reviewed the evidence of record in light of 
the Veteran's contentions and the applicable law, the Board 
finds that his claims must nevertheless fail because a 
current disability of the left ankle or left hip has not been 
shown.  

	As an initial matter, service treatment records reflect no 
complaints of, treatment for, or a diagnosis related to 
either the left ankle or left hip or any symptoms reasonably 
attributed thereto.  In fact, on dental health questionnaires 
dated August 1989, December 1990, October 1991, and December 
1994, the Veteran expressly denied having any history of 
painful joints.  Moreover, while a single service medical 
record entry dated May 1990 indicated that the Veteran 
injured an ankle when the he tripped and fell on a gripe 
chain, considered in context, the Board finds that this 
service medical record entry was actually a reference to the 
right ankle.  Specifically, the examiner made several other 
notations the same day evaluating his right, not left, ankle.  
Specifically, it was noted that he experienced an injury from 
tripping on a gripe chain and that he walked with a gait 
favoring the right foot.  Accordingly, an examination of the 
right ankle was conducted, and the indication was of a first 
degree ankle sprain.
	
Based on the above, it appears that the May 1990 ankle injury 
was intended to reflect his right, not left, ankle pathology.  
Regardless, because the remaining service medical records do 
not otherwise show any complaints, findings, a diagnosis, or 
treatment for any left ankle or left hip disorder in service, 
the Board finds that weight of the evidence shows that the 
Veteran did not incur an in-service injury or disease of the 
left ankle or hip.  

Additionally, post service medical records indicated that 
although the Veteran sought treatment for painful joints 
after service, no mention was made of either the left ankle 
or left hip until September 2004.  Significantly, September 
2004 X-rays indicated that the Veteran injured his left ankle 
"stepping into a hole on the job," which is inconsistent 
with his statements and testimony asserting an in-service 
injury or aggravation by his service-connected disabilities.  
Moreover, of particular importance, the September 2004 left 
ankle X-rays showed no fracture or injury.  With regard to 
his left hip, the first documented complaints of left hip 
pain were found in a July 2008 VA treatment report, where it 
was noted that the Veteran complained of "left hip and ankle 
pain for the past week," during which time the Veteran 
reported a 1991 injury but a recent worsening of pain.

	The Board has considered the Veteran's statements asserting a 
nexus between his left ankle and left hip disorders and 
active duty service and acknowledges that he is competent to 
report symptoms as they come to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, the 
Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	However, in determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Therefore, in this case, the 
Board finds that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  With regard to his left ankle 
disorder, his assertions of in-service incurrence and 
aggravation are inconsistent with the history of injury he 
provided during the initial treatment of his left ankle 
disorder in September 2004.  Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive 
proper care).  Moreover, the fact that the Veteran received 
treatment for and complained about joint pain of other joints 
for several years, without any mention of left ankle or left 
hip complaints until 2004, weighs against a finding of 
continuity of symptomatology. 

The Board recognizes that in March 2009, the Veteran 
submitted an opinion by his private physician, dated December 
2007, which indicated that the Veteran's "limitations and 
painful motion" affecting his left ankle resulted from his 
in-service injuries.  However, the nature and etiology of his 
left ankle complaints (there was no mention of any left hip 
complaints in these records) was not determined.  Even though 
the private examiner felt that X-rays would certainly give 
objective evidence of osteoarthritis in the affected joint, 
it was determined that X-rays were not necessary to render an 
opinion.  Accordingly, the examiner's opinion was provided 
without the benefit of review of X-ray findings confirming a 
diagnosis. 

In order to fully evaluate the Veteran's left ankle and left 
hip complaints, two VA examinations were conducted.  A 
February 2008 VA examination revealed "no objective findings 
for a left ankle [disorder] at this time," and an October 
2008 VA examination determined that neither a left ankle nor 
a left hip disorder was found.  In fact, X-rays revealed no 
left ankle joint or left hip condition, and it was noted that 
physical examination was incomplete and unreliable secondary 
to the Veteran's poor efforts.  Importantly, unlike the 
private opinion, the October 2008 VA examiner had the benefit 
of review of X-rays dated July 2008 of the left hip, which 
revealed "no arthritic findings," and of a July 2008 X-ray 
of the left ankle, which also revealed "no fracture, 
subluxation or other bony abnormality."  Accordingly, the 
October 2008 VA examination is found to be extremely 
probative on the issue of whether the Veteran actually has a 
current disability pertaining to the left ankle or left hip. 

In this case, the Board finds that, notwithstanding the 
Veteran's reported injuries in service, the requirements for 
entitlement to service connection have not been met.  
Specifically, at this time, the weight of the competent 
evidence does not demonstrate that the Veteran has a current 
disability related to either the left ankle or left hip.  His 
complaints of left ankle and left hip pain and limited 
motion, without underlying pathology, must fail because there 
is not sufficient evidence showing these symptoms have 
resulted in a current disability that is related to service.

The law provides that, in the absence of an identified 
disease or injury, service connection may not be granted.  
See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  
Thus, his claims for service connection must necessarily be 
denied because there is no sufficient showing he has a 
residual disability at this time that is derived from service 
or from his service-connected disabilities.  As the weight of 
the evidence is against the Veteran's claims for service 
connection for a left ankle and left hip disorder, the Board 
is unable to grant the benefits sought on appeal.

II.  Right Hip Disorder

The Veteran also contends that that his right hip disorder 
was caused by service or was the result of his service-
connected knee disabilities.  As an initial matter, the Board 
notes that the Veteran has a current diagnosis of 
degenerative joint disease of the right hip.  With regard to 
his assertions, he is competent to report symptoms as they 
come to him through his senses (see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994)); however, as a lay person, he has not 
been shown to possess medical knowledge or expertise to 
render him competent to provide an opinion regarding 
questions of etiology or diagnosis of arthritis.  

However, there is medical evidence of record suggesting a 
causal connection between the Veteran's service-connected 
disabilities and his claimed right hip disorder.  In this 
regard, a December 2007 opinion by his private physician 
indicated that his previous in-service injuries "have 
resulted in his current limitations and painful motion as 
seen affecting the . . . right hip."  The Board interprets 
this statement favorably as a reference to his documented in-
service right ankle and right knee injuries in service, which 
is also consistent with the examiner's remark that the use of 
the phrase "previous injuries" was meant to convey the 
"previous injuries found within the copy of his military 
medical record."  This opinion suggests a direct causal 
connection between the disorders, thus favoring a grant of 
service connection.

	However, in February 2008, the Veteran underwent a VA 
examination, for which an opinion was requested in order to 
determine the nature and etiology of his diagnosed right hip 
disorder.  The examiner diagnosed the Veteran with a right 
hip strain but found that it could not be determined whether 
his right hip condition was related to military service 
"without resorting to mere speculation."  As such, the 
opinion regarding direct service connection neither weighs 
for nor against the claim.  In an October 2008 VA 
examination, though, the VA examiner expressly determined 
that the Veteran's right hip disorder was "unrelated" to 
his service connected right knee and right ankle 
disabilities, as it was explained that chronic knee pain does 
not cause hip arthritis.

As the claims file contains differing opinions as to whether 
the Veteran's right hip disorder is related to his service-
connected disabilities, it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  

Here, the Board finds no compelling reasons to favor the 
opinion of the VA examiner over that of the Veteran's private 
physician.  In this regard, it is significant to note that 
both examiners had an opportunity to examine the Veteran, to 
review his pertinent medical history, including service 
treatment records, and to provide an opinion on whether his 
in-service injuries were the likely cause of his current hip 
disorder.  Moreover, the private examiner was noted to 
possess a medical degree while the October 2008 VA 
examination was conducted by a nurse practitioner.  Given the 
credentials demonstrated by the private examiner, the 
December 2007 opinion is found to be of at least equal or 
greater probative value than that of the nurse practitioner.  

While the evidence is not unequivocal, it has nonetheless 
placed the record in relative equipoise.  Here, after 
carefully reviewing all the evidence on file, the Board finds 
no adequate basis to reject the positive medical evidence of 
record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998). 

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports the establishment of 
service connection for a right hip disorder.  As such, the 
appeal is granted.


ORDER

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for hydrocephalus is granted.  The appeal is 
allowed to this extent.

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a left ankle disorder is granted.  The appeal 
is allowed to this extent.

New and material evidence having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for a right hip disorder is granted.  The appeal 
is allowed to this extent.

Service connection for a left ankle disorder is denied.

Service connection for a right hip disorder is granted.

Service connection for a left hip disorder is denied.


REMAND

With regard to the issues of entitlement to service 
connection for hydrocephulas, SIADH, and osteomalacia, the 
Board finds that additional development is required to 
satisfy VA's duty to assist.  Although the Board regrets the 
additional delay, a remand is necessary to ensure that there 
is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.  

In this regard, the Board notes that there is a March 2009 
private opinion of record indicating that hydrocephulas, 
SIADH, and osteomalacia are the result of exposure to toxic 
metals, including lead, nickel, and cadminium, in service.  
However, the examiner did not provide adequate reasoning for 
this conclusion, nor did the private examiner identify the 
likely sources of such exposure in service.  Rather, the 
examiner appears to rely solely on the Veteran's subjective 
history of exposure to these agents in service, but exposure 
to lead, nickel, or cadmium is not something that is capable 
of lay observations and is, therefore, not conclusive of the 
issue.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a lay 
person is competent to report symptoms detected through the 
five senses, as this requires only personal knowledge).

In a November 2009 hearing before the undersigned Acting 
Veterans Law Judge, the Veteran testified that his metal 
poisoning was the result of being exposed to lead-based paint 
and that nickel levels were elevated on the ship.  See 
Hearing Transcript (T.) at p. 16.  He also indicated that he 
was exposed to airborne elements, such as burning oils, and 
vaccinations, such as the anthrax vaccination, which also may 
have resulted in the metal poisoning.  T. at p. 21.  However, 
a review of service treatment records is negative for 
findings related to metal poisoning; in fact, the Veteran 
expressly denied exposure to chemical hazards, including 
heavy metals, in a Medical Surveillance Questionnaire.  

The Board acknowledges that a July 1997 letter from the 
Department of Defense indicated that the Veteran may have 
been exposed to a "very low level" of chemical/nerve 
agents, including sarin and cyclosarin, when he was stationed 
aboard a naval vessel in March 1991 as a result of a 
demolition of munitions at Kamisiyah, Iraq.  However, in 
March 2001, the Department of Defense notified him that 
recent computer models used to estimate exposure to these 
agents predicted that "it is unlikely that you were exposed 
even to very low levels of chemical agents."  Moreover, at 
his hearing, the Veteran testified that he did not go onshore 
in Iraq when he was stationed in the Persian Gulf; rather, he 
indicated that he was in very close contact with the people 
that actually went onshore and returned to the ship.  See T. 
p. 18. 

Here, the Board determines that there is insufficient 
competent evidence to determine whether the Veteran's lead, 
nickel, and cadmium poisoning was incurred during service.  
Additionally, there appears to be conflicting medical 
opinions on the etiology of the Veteran's hydrocephalus.  In 
this regard, a November 2003 VA examination determined that 
the Veteran's hydrocephulas was due to congenital aqueductal 
stenosis, while the private physician, in April 2007, found 
it to be questionable and later indicated in an August 2007 
treatment report that it was due to cadmium poisoning.  
Therefore, additional medical evidence is needed to determine 
the likelihood that the Veteran was exposed to nickel, lead, 
and cadmium in service and the likelihood that such exposure 
is related to his current claimed disabilities.  

In summary, given the competent evidence of current 
diagnoses, evidence establishing an in-service event, i.e. 
that of possible metal exposure, and an indication by the 
Veteran's private physician that the disability or symptoms 
may be associated with service, a medical examination and 
opinion is required to determine etiology of his disorders.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this 
regard, the Board notes that while the private opinion lacks 
probative value because it did not provide a rationale for 
its conclusions, it is nonetheless sufficient to "indicate" 
that a current disorder "may be associated" with service as 
is required under McLendon to trigger VA's duty to provide an 
examination.  Id. 

The Veteran must be advised of the importance of reporting to 
the scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Schedule the Veteran for an appropriate 
VA examination or examinations to 
determine the nature and etiology of his 
hydrocephulas, SIADH, and osteomalacia.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.  With regard to each 
diagnosed disorder, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or higher) that the 
disorder is related to service.  

The examiner(s) is directed to expressly 
address the Veteran's possible exposure to 
chemical agents in the Persian Gulf and 
his statements asserting that he was 
exposed to toxic metals in service.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

2.  Upon completion of the above, 
readjudicate the issues on appeal, with 
consideration of all evidence obtained 
since the issuance of the statement of the 
case in May 2009.  If any benefit sought 
on appeal remains denied, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


